Title: To Thomas Jefferson from John Page, 14 August 1804
From: Page, John
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Augt. 14th. 1804 
               
               I take the Liberty of introducing to you Mr. George Newton a Son of my old Friend Col. Newton of Norfolk on his way to Staunton.
               I am sorry it is not in my power as yet to say when I shall have the pleasure of visiting you, as I am under the necessity of going down to York & Rosewell first. Mrs. Page unites with me in presenting our Compliments & best Wishes to yourself Mr. & Mrs. Randolph. Be pleased to inform him, that our Friend Mr. Carr was nominated, but that the Council seemed to have determined on Mr. Giles & Mr. Moore to supply the places of Mr. Nicholas & Mr. Venable in the Senate. 
               I am with great respect & Esteem Your obedt. Servant
               
                  
                     John Page
                  
               
            